DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12, 16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 May 2022
The traversal is on the ground(s) that there has been no showing that the elected features are known in the art and therefore not special technical features.  This is not found persuasive because:  see rejections of claim 13 below.
The requirement is still deemed proper and is therefore made FINAL.
Rejoinder will be considered if/when appropriate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2012/0031565 to Yokoyama et al.
With respect to claim 13, Yokoyama et al. disclose a device for guiding a substrate into and out of a treatment device comprising:  two gap delimiting bodies (Fig. 2, 141/142a, 131/132, 131a/132a) that are spaced apart by a gap with a gap width (w), wherein the two gap delimiting bodies  abut on one another on respective oblique surfaces (respective surfaces of 131 and 132) of the two gap delimiting bodies, and wherein the two gap delimiting bodies are displaceable in a direction of slopes of the oblique surfaces in order to adjust the gap width.
With respect to claim 14, the two gap delimiting bodies of Yokoyama et al. are identical to one another.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent  No. 3,032,890 to Brick et al. in view of U.S. Patent Pub. No. 5,772,715 to McMaster et al.
With respect to claim 13, Brick et al. disclose a device for guiding a substrate into and out of a treatment device substantially as claimed and comprising:  two gap delimiting bodies (see, e.g., Figs. 1 and 3-6; 13 and 14, 35-37 AND  38-40) that are spaced apart by a gap with a gap width (w), wherein the two gap delimiting bodies  abut on one another on respective  surfaces (at 41) of the two gap delimiting bodies, and wherein the two gap delimiting bodies are displaceable in order to adjust the gap width (using bolts 42).
However, Brick et al. fail to disclose the respective abutting surfaces as oblique with respect to one another and the two gap delimiting bodies displaceable in a direction of slopes of the oblique surfaces.
McMaster et al. disclose the provision of oblique sealing surfaces for the purpose of permitting movement of side seals to prevent binding when a substrate moves due to friction and/or variation of a width thereof (see, e.g., column 9, rows 34-50).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the respective abutting surfaces as oblique with respect to one another and the two gap delimiting bodies displaceable in a direction of slopes of the oblique surfaces in McMaster et al. in order to permit movement of side seals to prevent binding when a substrate moves due to friction and/or variation of a width thereof as taught by Brick et al.
With respect to claim 15, wherein surfaces of a base body of each of the two gap delimiting bodies, which form delimiting walls of the gap in Brick et al., have gas outlet openings (30) leading into the gap, wherein the gas outlet openings are arranged in multiple rows which lie adjacent to one another in the transport direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARLA A MOORE/Primary Examiner, Art Unit 1716